UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 20, 2007 BRUNSWICK CORPORATION (Exact Name of Registrant Specified in Charter) Delaware 001-01043 36-0848180 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 N. Field Court Lake Forest, Illinois 60045-4811 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (847) 735-4700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240, 14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240, 13e-4(c)) Item 2.02Results of Operation and Financial Condition. On July 20, 2007, Brunswick Corporation announced its preliminary and unaudited earnings estimate for its second quarter ended June30, 2007, as well as an update to its earnings estimate for the 2007 year.The news release issued by Brunswick announcing its preliminary and unaudited earnings estimate for its second quarter ended June30, 2007, as well as the update to its earnings estimate for 2007 is incorporated herein by reference and is included as Exhibit 99.1 to this Current Report on Form 8-K. Item 8.01 Other Events. The information set forth above in Item 2.02 of this Form 8-K is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits: Exhibit No. Description of Exhibit 99.1 News Release, dated July 20, 2007, of Brunswick Corporation, announcing its preliminary and unaudited earnings estimate for its second quarter ended June30, 2007, as well as an update to its earnings estimate for the 2007 year. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRUNSWICK CORPORATION Dated: July 20, 2007 By: /s/ALAN L. LOWE Name: Alan L. Lowe Title: Vice President and Controller 3 EXHIBIT INDEX: Exhibit No. Description of Exhibit 99.1 News Release, dated July 20, 2007, of Brunswick Corporation, announcing its preliminary and unaudited earnings estimate for its second quarter ended June30, 2007, as well as an update to its earnings estimate for the 2007 year. 4
